DETAILED ACTION
This office action is in response to the application filed on 11/30/2020.
Claims 1-33 are pending in the application and have been examined.
For examination purposes, the “machine readable medium” of claims 16-22 will be interpreted to include only non-transitory embodiments, consistent with the specification’s description in paragraphs 0224-0226.

Examiner’s Amendment
The application currently contains two claims labeled as claim “32”. By this amendment, the second of these claims is hereby amended to be new claim 34. Thus, claims 1-34 are now pending in the application.

Allowable Subject Matter
Claims 1-34 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “one or more multipliers to perform four parallel multiplications of source data elements from the first plurality, the multiplications including a first multiplication of a first source data element and a second source data element to generate a first product, a second multiplication of a third source data element and a fourth source data element to generate a second product, a third multiplication of a fifth source data element and a sixth source data element to generate a third product, and a fourth multiplication of a seventh source data element and an eighth source data element to generate a fourth product”. The closest prior art does not disclose performing four such operations on data from a first plurality of source data elements. Rather, the closest prior art (Peleg et al. – 2009/0265409) performs such operations on different sets of packed data. The claims are therefore allowable over the prior art.

Prior Art
The following prior art is considered pertinent to applicant’s disclosure.
Dulong et al. (5,793,661) discloses a system for performing multiply accumulate operations using different precision values.
Quinnell et al. (2008/0256150) discloses a system for executing a fused multiply-add instruction using selective sourcing of operands from multiple registers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183